


Exhibit 10.12

 

[Date]

 

[Name]

[Address]

 

RE:                           Letter Agreement dated [Date]; Restricted Stock
Award [Number];

Grant of Restricted Stock (the “Agreement” or the “Letter Agreement”)

 

Dear [Name]:

 

I am pleased to advise you that on [Date] (the “Date of Grant”), and pursuant to
the First Midwest Bancorp, Inc. Omnibus Stock and Incentive Plan, as amended
(the “Plan”), the Compensation Committee (the “Committee”) of the Board of
Directors of First Midwest Bancorp, Inc. (the “Company”) has approved a grant to
you of a restricted stock award (the “Award”).  The Award provides you with the
opportunity to earn [Number] shares of the Company’s common stock, $0.01 par
value per share (“Common Stock”).

 

The Award is subject to the terms and conditions of the Plan, including any
amendments thereto, which are incorporated herein by reference, and to the
following provisions:

 

(1)                                 Award

 

(a)          The Company hereby grants to you an Award of [Number] shares of
Common Stock, subject to the restrictions and other conditions set forth herein
and in the Plan.  Such shares are referred to in this Letter Agreement as the
“Restricted Shares.”  Restricted Shares may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, subject to paragraphs (2),
(3) and (4).  Within a reasonable time after the date of this Award, the Company
shall instruct its transfer agent to establish a book entry account representing
the Restricted Shares in your name effective as of the Date of Grant, provided
that the Company shall retain control of such account until the Restricted
Shares have become vested in accordance with the Award.

 

(b)          As promptly as practical after the date on which a portion or all
of the Restricted Shares vest under this Agreement, and after receipt of any
required tax withholding under paragraph 8, the Company shall instruct the
transfer agent to transfer the number of vested Restricted Shares (less any
shares withheld in satisfaction of tax withholding obligations under
paragraph 8, if any) to an unrestricted account over which only you (or, in the
case of your death, your designated beneficiary or authorized representative)
have control.

 

(2)                                 Restrictions; Vesting

 

Except as otherwise provided in paragraphs (3) and (4) below, the Restricted
Shares shall vest and become transferable only if you continue in the employment
of the Company or any of its subsidiaries up to the applicable vesting dates. 
The Restricted Shares will vest and become transferable in as follows: (a) 50%
will vest on [Date]; and (b) the remaining 50% of the Award will vest on [Date].

 

This Letter Agreement constitutes part of a prospectus covering securities that
have been

registered under the Securities Act of 1933, as amended.

 

--------------------------------------------------------------------------------


 

(3)                                 Termination of Employment

 

If your employment with the Company or any of its subsidiaries terminates prior
to the full vesting of the Restricted Shares due to your death, a Disability or
your Retirement at or after your Normal Retirement Date, the Period of
Restriction will automatically terminate and all restrictions on any unvested
Restricted Shares will lapse, the dividends credited to you pursuant to
paragraph 7 will become payable, all such unvested Restricted Shares will become
immediately vested and freely transferable in full (subject to withholding under
paragraph 8) and the provisions of paragraph 1(b) shall apply.  If your
employment with the Company or any of its subsidiaries terminates for any other
reason prior to the full vesting of the Restricted Shares, all unvested
Restricted Shares and all dividends credited to you pursuant to paragraph 7
shall be immediately forfeited, and all of your rights hereunder shall
terminate.  The determination of whether a termination of employment was for a
“Disability” shall be determined in accordance with the Plan, unless you are a
party to an employment agreement, in which case such determination under your
employment agreement will control.

 

(4)                                 Merger, Consolidation or Change in Control

 

In the event and concurrently with the effectiveness of a Change in Control, the
Period of Restriction will automatically terminate and all restrictions on any
unvested Restricted Shares will lapse, the dividends credited to you pursuant to
paragraph 7 will become payable, all such unvested Restricted Shares shall be
immediately vested and freely transferable in full (subject to withholding under
paragraph 8), and the provisions of paragraph 1(b) shall apply.

 

(5)                                 Non-Transferability

 

Subject to the terms of this Agreement, this Award is personal to you and, until
vested and transferable hereunder, may not be sold, transferred, pledged,
assigned or otherwise alienated, other than by will or by the laws of descent
and distribution.

 

(6)                                 Securities Law Restrictions

 

You understand and acknowledge that applicable securities laws govern and may
restrict your right to offer, sell, or otherwise dispose of any Common Stock
received under the Award.

 

Executive Officers of the Company subject to the two (2) day reporting rules of
Section 16(a) and short-swing profit recovery rules of Section 16(b) of the
Securities Exchange Act of 1934 should consult the Company’s Corporate Secretary
prior to selling any such shares.

 

Additional information regarding these rules can be found in the Plan’s “Summary
Description” and the document entitled “General Information Regarding Restricted
Share Grants”.

 

(7)                                 Stockholder Rights

 

Upon the effective date of the book entry pursuant to paragraph (1), you shall
have the right to vote the Restricted Shares represented by the Award.

 

In the event the Company declares the payment of a cash dividend, a stock
dividend (as defined in Section 305 of the Internal Revenue Code of 1986, as
amended (the “IRC”)) or a stock split on the Common Stock with a record date
occurring during the Award’s Period of Restriction, you shall be credited with
either a dollar amount equal to the amount of the cash dividends paid or the

 

2

--------------------------------------------------------------------------------


 

number of shares equal to the stock dividend or stock split with respect to the
Restricted Shares held by you as of the close of business on the record date for
such dividend or stock split, as the case may be. The Company will hold all such
cash dividends until the Award vests in full and such amounts shall be paid to
you only upon completion of the full vesting period when the restrictions
lapse.  All shares issued to you in connection with a stock dividend or stock
split shall be subject to the same restrictions on transferability as the
Restricted Shares. Subject to the provisions of paragraphs 3 and 4 above, in the
event your employment with the Company terminates prior to full vesting of the
Award, cash and stock dividends held by the Company and credited to you will be
forfeited.

 

(8)                                 Withholding

 

You shall pay all applicable federal, state and local income and employment
taxes (including taxes of any foreign jurisdiction) which the Company is
required to withhold at any time with respect to the Restricted Shares, which
will generally occur as the Restricted Shares vest, when cash dividends are
actually paid to you prior to the time the Restricted Shares vest, or as of the
date of grant if you file an election under Section 83(b) of the IRC. 
Withholding with respect to cash dividends will be paid through withholding from
your next normal payroll check.  Payment of withholding upon vesting of the
shares will be accomplished through withholding by the Company of Restricted
Shares then vesting under this Award with a value equal to such minimum
statutory withholding amount.  Shares withheld as payment of required
withholding shall be valued at Fair Market Value on the date such withholding
obligation arises.  Payment of withholding as a result of a
Section 83(b) election must be made by you to the Company in cash or by
delivering previously-acquired shares with a Fair Market Value equal to the
required withholding.

 

(9)                                 Tax Consequences

 

Information regarding federal tax consequences of the Award can be found in the
Plan’s “Summary Description”, and the document entitled “General Information
Regarding Restricted Share Grants”.  You are strongly encouraged to contact your
tax advisor regarding such tax consequences as they relate to you.

 

(10)                          Employment; Successors

 

Nothing herein confers any right or obligation on you to continue in the
employment of the Company or any subsidiary or shall affect in any way your
right or the right of the Company or any subsidiary, as the case may be, to
terminate your employment at any time, subject to the terms of any employment
agreement to which the Company and you may be parties.  Nothing herein shall
create any right for you to receive, or obligation on the part of the Company to
grant to you, any future Awards under the Plan.  This Agreement shall be binding
upon, and inure to the benefit of, any successor or successors of the Company.

 

(11)                          Conformity with Plan

 

(a)          The Award is intended to conform in all respects with the Plan. 
Except as expressly set forth in this Letter Agreement, inconsistencies between
this Agreement and the Plan shall be resolved in accordance with the terms of
the Plan.  By executing and returning the enclosed Confirmation of Acceptance of
this Letter Agreement, you agree to be bound by all the terms hereof and of the
Plan.  All capitalized terms used but not otherwise defined in this Letter
Agreement shall have the same definitions stated in the Plan.

 

3

--------------------------------------------------------------------------------


 

(b)          Any action taken or decision made by the Committee arising out of
or in connection with the construction, administration, interpretation or effect
of this Agreement or the Plan, shall lie within the Committee’s sole and
absolute discretion, and shall be final, conclusive and binding on you and all
persons claiming under or through you.  This Agreement shall be binding upon
your heirs, executors, administrators and successors.

 

(c)           This Agreement shall be construed and interpreted in accordance
with the laws of the State of Delaware.

 

(12)                          Confidentiality and Restrictive Covenants.  You
acknowledge and agree that this Award has been conditioned upon, and no
Restricted Shares shall be earned, vested or become transferable by you
hereunder, unless you have executed a Confidentiality and Restrictive Covenants
Agreement (the “CRCA”) and comply with its terms.

 

(13)                          Regulatory Requirements.  You also acknowledge and
agree anything in this Award to the contrary notwithstanding, it is intended
that, to the extent required, this Award and your receipt of Restricted Shares
or any other amounts hereunder comply with the requirements of any legislative
or regulatory limitations or requirements which are or may become applicable to
the Company and this Award or payments made hereunder, including the
Sarbanes-Oxley Act of 2002 and the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and any rules or regulations issued thereunder (collectively,
the “Regulatory Requirements”), which limitations or requirements may include,
but not be limited to, provisions limiting, delaying or deferring the issuance
of the Restricted Shares or payments hereunder, requiring that the Company may
recover (claw-back) incentive compensation in certain circumstances, and
precluding incentive arrangements such as this Award that encourage unnecessary
or excessive risks that threaten the value of the Company, in each case within
the meaning of the Regulatory Requirements, and only to the extent applicable to
the Company and this Award.  The application of this paragraph is intended to,
and shall be interpreted, administered and construed to, cause this Award to
comply with the Regulatory Requirements and, to the maximum extent consistent
with this paragraph and the Regulatory Requirements, to permit the operation of
this Award in accordance with the terms and conditions hereof before giving
effect to the provisions of this paragraph or the Regulatory Requirements.

 

To confirm your understanding and acceptance of the Award granted to you by this
Letter Agreement, please execute and return in the enclosed envelope the
following enclosed documents:  (a) the “Beneficiary Designation Form” and
(b) the Confirmation of Acceptance endorsement of this Letter Agreement. The
original copy of this Letter Agreement should be retained for your permanent
records.

 

If you have any questions, please do not hesitate to contact the Equity
Compensation Administrator of First Midwest Bancorp, Inc. at (630) 875-7542.

 

Very truly yours,

 

 

By:

Its:

First Midwest Bancorp, Inc.

 

4

--------------------------------------------------------------------------------
